Citation Nr: 0327490	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a skin disease of 
the toes and feet.

4.  Entitlement to service connection for chest disorder.

5.  Entitlement to service connection for a thyroid disorder.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to an increased rating in excess of 10 
percent for hypertension.

8.  Entitlement to an increased rating in excess of 10 
percent for acrocyanosis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

On September 13, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the VA Medical Center in Montgomery, 
Alabama for any treatment for 
hypertension, acrocyanosis, skin 
rash/disease, thyroid problems, 
headaches, chest pain, defective hearing, 
and arthritis during the period of March 
1999 to the present.  Request notes, 
discharge summaries, consults, vitals, 
medications, laboratory test results, 
imaging, procedures, and problem lists.

2.  Make arrangements for the veteran to 
be afforded a medical examination to 
determine the current severity and all 
manifestations of his service-connected 
acrocyanosis.  The claims folder must be 
made available for review by the examiner 
prior to the examination.  All clinical 
findings should be reported in detail and 
all tests and studies deemed necessary, 
including X-rays, should be performed.  
The examiner should identify all symptoms 
that are manifestations of the veteran's 
service-connected acrocyanosis.  
Specifically, the examiner should 
determine which, if any, of the following 
are present: pain; numbness; cold 
sensitivity; arthralgia; tissue loss; 
nail abnormalities; color changes; 
locally impaired sensation; 
hyperhidrosis; and/or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of the 
affected parts.  To the extent possible, 
the examiner should also distinguish 
those symptoms attributable to other, 
non-service-connected disabilities, such 
as peripheral vascular disease and 
peripheral neuropathy, and those symptoms 
attributable to the veteran's service-
connected diabetes mellitus, so that the 
degree of disability caused solely by his 
service-connected acrocyanosis be 
ascertained for rating purposes.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  The veteran should also be scheduled 
for a cardiovascular examination to 
determine the current nature and severity 
of his service-connected hypertension.  
The claims folder should be made 
available to the examiner and reviewed in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and all manifestations of 
the service-connected hypertension 
(headaches, chest pain, etc.) should be 
reported in detail.  The examiner's 
report should provide discussion of all 
current complaints, clinical findings, 
and diagnoses referable to the service-
connected hypertension and whether 
medication is prescribed to control the 
disability.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

4.  The veteran should also be afforded 
audiology and ear, nose, and throat (ENT) 
examinations to determine the nature and 
extent any current hearing disability 
found to be present.  The claims file 
should be made available to and reviewed 
by the examiner(s) prior to the requested 
examination(s) and any report should 
reflect that such a review was made.  A 
complete history of hearing loss should 
be obtained from the veteran.  Any 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The ENT examiner is requested to review 
the claims file in detail, including the 
service medical records, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current hearing disability found 
to be present is attributable to service 
or to any incident of service origin.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

5.  The veteran should be scheduled for 
an endocrinology examination to determine 
the nature and etiology of any current 
thyroid disorder found to be present.  
All necessary tests should be conducted 
and all clinical findings should be 
reported in detail.  The claims file 
should be made available to the examiner 
for review.  After reviewing all the 
evidence of record, including the service 
medical records, the examiner should 
examine the appellant and offer an 
opinion as to whether it is as least as 
likely as not (50 percent or more) that 
any currently diagnosed low back disorder 
and any currently diagnosed thyroid 
disorder had its onset during active 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





